      Case 2:19-cv-00322 Document 15 Filed on 04/23/20 in TXSD Page 1 of 2
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                   April 23, 2020
                          UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                             CORPUS CHRISTI DIVISION

GREGORY MICHAEL LEWIS,         §
                               §
       Petitioner,             §
VS.                            § CIVIL ACTION NO. 2:19-CV-322
                               §
148TH DISTRICT COURT OF NUECES §
COUNTY TEXAS, et al,           §
                               §
       Respondents.            §

       ORDER ADOPTING MEMORANDUM AND RECOMMENDATION

       On February 6, 2020, United States Magistrate Judge Julie K. Hampton issued her

“Memorandum and Recommendation” (D.E. 12), recommending that this matter be

dismissed for want of prosecution. The Petitioner was provided proper notice of, and

opportunity to object to, the Magistrate Judge’s Memorandum and Recommendation.

FED. R. CIV. P. 72(b); 28 U.S.C. § 636(b)(1); General Order No. 2002-13. No objections

have been timely filed.

       When no timely objection to a magistrate judge’s memorandum and

recommendation is filed, the district court need only satisfy itself that there is no clear

error on the face of the record and accept the magistrate judge’s memorandum and

recommendation. Guillory v. PPG Industries, Inc., 434 F.3d 303, 308 (5th Cir. 2005)

(citing Douglass v. United Services Auto Ass’n, 79 F.3d 1415, 1420 (5th Cir. 1996)).

       Having reviewed the findings of fact and conclusions of law set forth in the

Magistrate Judge’s Memorandum and Recommendation (D.E. 12), and all other relevant

documents in the record, and finding no clear error, the Court ADOPTS as its own the
1/2
      Case 2:19-cv-00322 Document 15 Filed on 04/23/20 in TXSD Page 2 of 2



findings and conclusions of the Magistrate Judge.    Accordingly, this action is

DISMISSED WITHOUT PREJUDICE.

       ORDERED this 23rd day of April, 2020.


                                         ___________________________________
                                         NELVA GONZALES RAMOS
                                         UNITED STATES DISTRICT JUDGE




2/2
